ILA STEPHENS BERTRAM,                  )
                                       )
      Plaintiff/Appellant,             )
                                       )     Appeal No.
                                       )     01-A-01-9609-CH-00435
VS.                                    )
                                       )     Fentress Chancery
                                       )     No. 96-33
CHARLES R. GERNT, ESTATE OF            )
BRUNO GERNT, INC., CHAMPION
INTERNATIONAL CORPORATION,
HOOD COAL COMPANY,
                                       )
                                       )
                                       )
                                                                   FILED
                                       )                             March 5, 1997
      Defendants/Appellees.            )
                                                                   Cecil W. Crowson
                                                                  Appellate Court Clerk
                     COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE


APPEALED FROM THE CHANCERY COURT OF FENTRESS COUNTY
AT JAMESTOWN, TENNESSEE

THE HONORABLE BILLY JOE WHITE, CHANCELLOR




ILA STEPHENS BERTRAM
R.R. 3, Box 312A
Jamestown, Tennessee 38556
      Pro Se/Plaintiff/Appellant

JAMES P. ROMER
P. O. Box 797
Jamestown, Tennessee 38556
       Attorney for Defendants/Appellees Charles R. Gernt,
       Estate of Bruno Gernt, Inc. and Hood Coal Company

HARRY D. SABINO
P. O. Box 422
Crossville, Tennessee 38557
       Attorney for Defendants/Appellees Champion International
       Corporation and Tennessee Mining, Inc.



                             AFFIRMED AND REMANDED



                                             BEN H. CANTRELL, JUDGE


CONCUR:
TODD, P.J.
LEWIS, J.
                               MEMORANDUM OPINION1



                  The plaintiff filed suit to establish present title to land in Fentress County

that had previously belonged to her family. The Chancery Court dismissed her suit

on the ground that she lost whatever interest she had in the land through foreclosure.

After examining the record and the briefs of the parties, we find that the trial court did

not err in dismissing the suit, and we affirm.



                                                   I.



                  According to the brief of appellant, Ila Stephens Bertram, her ancestors

lived on a part of the land in question at least as far back as the year 1823. Through

the generations they continued to acquire land, until they had accumulated five

thousand acres. Mrs. Bertram’s great-grandfather Vardman Hogue inherited this five

thousand acres from his father. Mr. Hogue became involved in a lawsuit with two

individuals named Weihle and Duffield, and in 1895 he settled the lawsuit by

surrendering his rights to most of the land.



                  As part of that settlement, Vardman Hogue’s wife Catherine received a

life estate in a seventy acre tract that had been part of the larger parcel, with the

remainder interest in the seventy acres to go to her legal heirs. After a series of

transactions, the bulk of the five thousand acres was deeded to a man named Bruno

Gernt in 1913.




       1
           Rule 10(b) of the Rules of the Court of Appeals reads as follows:

                The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by mem orandum opinion when
       a form al opinion would have no pre cedentia l value. W hen a case is decided by
       mem orandum opinion it shall be designated “MEM ORAN DUM OPINION,” shall not be
       published, and shall not be cited or relied on for any reason in a subsequent unrelated
       case.

                                                  -2-
             The seventy acres eventually devolved to Alex Stephens, the grandson

of Vardman and Catherine Hogue, and upon his death in 1972, to his eight children,

including Mrs. Bertram. The heirs of Alex Stephens were not in agreement about

what to do with the land, and in a series of purchases and other transactions,

ownership was consolidated, with the appellant retaining a substantial interest.



             In 1979, three of the heirs including the appellant borrowed $16,718

from the Cookeville Production Credit Association (PCA), and executed a Deed of

Trust on the land to secure repayment on the note. Mrs. Bertram had planned to cut

some of the timber on the land to help pay off the loan, but a cloud on the title

allegedly discouraged a potential purchaser of the timber from going through with the

deal.



             The PCA called the note due, although it is unclear to us whether the

association took this action because of non-payment of installments on the note or

because they believed the collateral was impaired. Mrs. Bertram was unable to pay

off the note in full, and the property was sold by foreclosure in 1983. The purchaser

was one of the appellees, the Estate of Bruno Gernt, Inc., a Tennessee Corporation

located in Fentress County.



                                         II.



             In her complaint, Mrs. Bertram contended that she should be considered

the rightful owner of the full five thousand acre tract because Wiehle and Duffield

breached the terms of their settlement with Vardman Hogue. Of course the passage

of time has rendered moot any claim that Mrs. Bertram’s ancestors may have had

against Messrs. Wiehle and Duffield and their successors.




                                        -3-
             Mrs. Bertram also claims that the 1983 foreclosure was invalid,

apparently because an error in delineating the boundaries of the seventy acre parcel

during an earlier proceeding led to a dispute that prevented her from using the timber

to pay off the note. Whether her allegations are true or not, she has presented no

colorable claim that would enable her to set aside the foreclosure.



              While we respect the depth of her feelings about the loss of the last

remnant of her family’s lands, Mrs. Bertram has not presented any basis upon which

this or any other court may find that she retains an ownership interest in any of the

land in dispute. We therefore affirm the order of the trial court. Remand this cause

to the Chancery Court of Fentress County for further proceedings consistent with this

opinion. Tax the costs on appeal to the appellant.




                                          _____________________________
                                          BEN H. CANTRELL, JUDGE



CONCUR:



_______________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION



_______________________________
SAMUEL L. LEWIS, JUDGE




                                        -4-